FILED
                                                                         JUNE 29, 2017
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

SHAPPA BAKER,                                  )
                                               )         No. 34967-5-111
                     Appellant,                )
                                               )
       v.                                      )
                                               )
DEPARTMENT OF CORRECTIONS, a                   )         UNPUBLISHED OPINION
subdivision of the State of Washington,        )
                                               )
                     Respondent.               )

       FEARING, C.J. -     Shappa Baker, an inmate with the Washington Department of

Corrections (DOC), appeals from a summary judgment order dismissing his Public

Records Act suit against DOC and denying his cross motion for summary judgment. The

parties principally dispute whether DOC, under the Public Records Act, chapter 42.56

RCW, must retrieve financial records from Bank of America that DOC earlier scanned

and sent by the Internet to Bank of America for processing and storage. Because the

factual record does not enable us to determine which, if either, party is entitled to

summary judgment, we vacate the summary judgment order favoring DOC and remand

for further proceedings.
No. 34967-5-III
Baker v. Dep 't of Corr.


                                          FACTS

       This appeal illustrates the complications resulting from handling and storing

written documents in the computer era and Internet age. Instead of records resting in one

physical file folder with one person overseeing the folder, the Internet scatters the records

throughout cyberspace, no one person serves as a physical custodian of the records, and

no one knows the extent and location of the records. Sometimes purported advances in

efficiency complicate our lives.

       On April 26, 2015, Shappa Baker, while in the custody of DOC, sent DOC a

request for public records. The request sought, in part, the front and back of thirty-one

negotiable financial instruments with Baker as payee and deposited into his DOC inmate

trust subaccount. Baker's public records request read:

             Pursuant to the Public Records Act[,] please make available the
      following records:
             1) The front of each of the following thirty-one (31) negotiable
      financial instruments sent in my name and deposited into my Trust Sub-
      Accounts:
                                          Method of
              Date         Trans.#        Payment         Sub-Account Amount
      a.     11/06/08      13036667       Money Order Postage            $ 10.00
      b.     11/06/08      13037026       Money Order     Spendable         10.00
      C.     11/16/08      13081171       Western Union Spendable         120.00
      d.     12/08/08      13160108       Western Union Spendable         100.00
      e.     12/15/08      13199513       Gratuity        Spendable         14.70
      f.       1/16/09     13312017       Money Order Spendable            120.00
      g.      2/04/09      13391911       Money Order      Postage           20.00
      h.      2/13/09      13428689       Gratuity         Spendable         16.38
      I.      3/13/09      13551230       Gratuity ·       Spendable         13.02
      J.      3/17/09      13575671       Money Order      Postage           50.00

                                             2
No. 34967-5-III
Baker v. Dep 't of Corr.


       k.      4/15/09      13704324      Gratuity        Spendable        55.00
       l.      5/15/09      13835144      Gratuity        Spendable        55.00
       m.      6/03/09 ·    13904499      Western Union   Spendable       100.00
       n.      6/15/09      13961049      Gratuity        Spendable        55.00
       o.      6/17/09      13971995      Western Union   Spendable        50.00
       p.      7/15/09      14088606      Gratuity         Spendable       16.80
       q.      7/15/09      14088839      Gratuity         Spendable       30.24
       r.      7/23/09      14120561      Money Order      Postage          50.00
       s.      8/06/09      14183305      Money Order      Postage         15.00
       t.      8/06/09      14183638      Money Order      Spendable        15.00
       u.      8/18/09      14241483      Gratuity         Spendable        20.16
       V.     10/05/09      14432280      Western Union    Spendable        10.00
       W.     11/02/09      14554029      Western Union    Spendable        10.00
       X.      5/17/10      15386625      Gratuity        Spendable         67.40
       y.     11/18/10      16565586      Gratuity        Spendable         70.40
       z.       1/20/11     16799272      Refund          Spendable         60.00
       aa.     4/04/11      17076881      Money Order      Postage           10.00
       bb.     4/07/11      17094556      Western Union    Spendable        10.00
       cc.     5/18/11      17263742      JPay            Spendable          10.00
       dd.     3/07 /13     19548540      Warrant         Spendable [1,800] 4,000.00
       ee.     9/16/13      20240864      Gratuity        Spendable         49.20

       and
              2) The back side of each negotiable instrument, with the
       endorsement, sent in my name and received for deposit into my Trust
       accounts since February 17, 2005.
              Thanks for your prompt response and fullest assistance in satisfying
       this PRA request.

Clerk's Papers (CP) at 72. DOC later added the letters corresponding to each request.

       We note some anomalies and ambiguities in Shappa Baker's records request. The

request, in paragraph 2, for the back of negotiable instruments, extended to instruments

deposited more than three years before the date of the instruments, for which Baker

sought the front side in paragraph 1. Nevertheless, the parties litigate on the assumption



                                             3
No. 34967-5-111
Baker v. Dep 't of Corr.


that Baker only sought the back side of the negotiable instruments listed in paragraph 1 of

his public records request.

         We had thought that Western Union issues money orders. Neither party in his or

its respective briefs explains to this court the difference between "Western Union" and

"Money Order" for purposes of this list. Apparently Shappa Baker believes a money

order would have both a front side and a back side, but a "Western Union" would only

contain one side. We observe that the money orders produced by DOC come from the

United States Postal Service. Perhaps the "Western Union" entries constitute money

w1res.

         The parties do not identify the nature of a refund, JPay, or warrant, or explain why

any of these items would be considered a negotiable instrument, or characterize the form

of a writing in which these items would be expressed. The misnomer "Gratuity" in

Shappa Baker's public records request refers to money deposited into an inmate's trust

subaccount for prison work. By the wording of his public records request, Shappa Baker

must have considered a deposit for prison work to constitute a negotiable instrument. A

payroll sheet shows the amount paid by DOC to inmates for work.

         DOC manages, with the assistance of Bank of America, the finances of inmates

through an internal trust accounting system. Pursuant to law, DOC provides this service

in part to assist with and confirm an inmate's payment of legal financial obligations

imposed by a sentencing court and payment of other expenses charged by the government

                                               4
No. 34967-5-III
Baker v. Dep 't of Corr.


to an inmate. DOC deducts funds from money deposited in an inmate subaccount to pay

for these inmate obligations. RCW 72.09.110, .111(1), .480(2).

       DOC deposits inmate checks and money orders into one commingled inmate trust

account with Bank of America, by scanning the negotiable instruments using a remote

deposit terminal. DOC places an endorsement stamp on the back side of the negotiable

instrument. The deposit terminal uses Bank of America's proprietary CashPro software

to create and send a digital image of the negotiable instruments to the bank.

       When sending copies of the negotiable instrument to Bank of America, DOC

scans both the front and back of the instruments. The bank exclusively and digitally

stores the scans on the bank's servers. DOC does not store the images in its computers.

According to DOC, the images created by the CashPro software are never DOC records.

DOC does not know if Bank of America retains the front and back of each deposited

negotiable instrument on the bank's servers. After depositing a negotiable instrument,

DOC's trust accounting system credits an inmate's subaccount with the information on a

deposit slip. By policy, DOC only retains negotiable instruments, such as ones requested

by Shappa Baker, for a limited amount of time after deposit. DOC destroys the scanned

records in its possession after ninety days in storage.

       To later search for images of deposited negotiable instruments, DOC may

interface with Bank of America servers by using the bank's proprietary software. To do

so, DOC must enter parameters, such as dates, and then scan images of many deposits,

                                              5
No. 34967-5-III
Baker v. Dep 't of Corr.


including deposits for other inmates. DOC accesses the scanned documents from Bank

of America for a fee when DOC must inspect the records for reconciliation or audit

purposes. DOC employees review the check and money order images to ensure the

image amounts match with amounts in a prisoner's account.

       DOC received Shappa Baker's public records request on April 30, 2015, at DOC's

Public Disclosure Unit (PDU) in Tumwater. Within five days of the request, Gaylene

Schave, a public disclosure specialist in the PDU, sent a reply letter to Baker

acknowledging receipt of his request, reiterating his request, and assigning a tracking

number to the request, PDU-34168. Schave predicted a response date of July 29, 2015.

She then assigned the task of retrieving the records to Cherrie Borgen. Borgen, in turn,

assigned other DOC employees to assist in the records search, including employees at

DOC headquarters and employees at the prisons in which Baker resided: the Washington

State Penitentiary, Airway Heights Correctional Facility, and Coyote Ridge Correctional

Facility.

       On May 7, 2015, a supervisor assigned Ben Estock the task of gathering records

responsive to Shappa Baker's public records request in the possession of Coyote Ridge

Correctional Facility. On May 21, Estock wrote by e-mail to Cherrie Borgen:

              Only two of these belong to us. Here are the scanned copies the
       bank faxed us for 8/6/2009 deposits. I can mail you the hard copies if you
       send me your address.




                                             6
No. 34967-5-111
Baker v. Dep 't of Corr.


CP at 75. The August 6, 2009 deposits represent requests "s" and "t" in Shappa Baker's

public records request.

       In his appeal brief, Shappa Baker writes:

              Meanwhile, Ben Estock at Coyote Ridge Corrections Center
       (CRCC) responded to Baker's forwarded request by asking the Bank of
       America for copies. CP 67-68. (Baker had transferred to the Washington
       State Penitentiary (WSP) on October 28, 2008, returning to CRCC on
       August 11, 2009. CP 81-82[]. Estock responded to Borgen by email on
       May 21, 2015, attaching the faxed copies the bank had sent-front and
       back sides of two money orders deposited August 6, 2009. CP 66-67.
       Baker did not receive these documents until the Department responded to
       his second set of production requests on December 30, 2015. CP 128-33.

Appellant's Opening Br. at 2-3. Contrary to this passage in Baker's brief, CP 66-67 does

not support the claim that Estock sent to Borgen both front and back of two money

orders. CP 75 does not indicate whether Estock forwarded both sides of the money

orders. CP 128-33 confirms that Baker received the back of both money orders for the

first time through his attorney on December 30, 2015, after Baker filed suit.

       In a June 1, 2015 e-mail, Gaylene Schave asked Cherrie Borgen if she had copied

the back of each negotiable instrument with endorsements and requested that Borgen

inform her if the department lacked the back of instruments. Borgen sent all the records

she received to Schave on June 3. To our knowledge, Borgen's response never answered

Schave's question of whether Borgen had copied both sides of negotiable instruments.

       DOC's mysterious automated public disclosure management system for some

unknown reason deemed a second search necessary to respond to Shappa Baker's public

                                             7
No. 34967-5-III
Baker v. Dep 't of Corr.


records request. Thus, during the three months after receiving the records request, DOC

staff conducted at least two extensive searches. According to DOC, each facility

provided all responsive records in its possession to the PDU a second time. We do not

know if a second search uncovered additional requests.

       On July 14, 2015, Cherrie Borgen e-mailed a message to Gaylene Schave, which

message read in part:

               I spoke to Pat Barerra regarding items "s" and "t", she said that they
       requested those records from the bank since they do not keep those items
       on site.

CP at 87. Items "s" and "t" refer to two money orders of August 6, 2009. Someone

handwrote on the message: "BOA copies. We have 2 pgs." CP at 87. We do not know

if the reference to two pages establishes that the bank only faxed the front side of each

money order. Borgen's July 14 e-mail omits reference to Estock's e-mail of May 21, by

which Estock sent Borgen scanned copies of records the bank faxed to DOC.

       In his appeal brief, Shappa Baker pens:

              This is confusing because there were actually four pages received if
       one courts [counts] and [the] front and back separately as it was set forth in
       the request and as Estock received them. However, they were never
       provided.

Appellant's Opening Br. at 4 n.1. We assume the comment "they were never provided"

means DOC never provided the front and back sides to Baker. Nevertheless, no record or

testimony supports Estock having received both front and back of the money orders.


                                             8
No. 34967-5-111
Baker v. Dep 't of Corr.


       On July 28, 2015, Gaylene Schave wrote to Shappa Baker that she had gathered

thirty pages of responsive records and instructed him to send payment for copies and

postage if he wanted to inspect the records. Baker paid, and Schave acknowledged

receiving payment in an August 25, 2015 letter. DOC then sent a CD (compact disk)

containing the records to Baker's third party designee, his mother Roberta Baker, and

Schave wrote to Shappa Baker that DOC considered his public records request fulfilled.

According to Roberta Baker, she received a computer disk housing thirty pages of

documents and an exemption log. The exemption log notified Baker that DOC redacted

computer security and IPIN numbers from pages 11 and 15 of the request's response and

DOC redacted bank account numbers from pages 25 and 26 of the response.

       In his public records request, Shappa Baker sought the front side of nine money

orders. DOC produced front sides of three money orders. None of the money orders

employ the phrase "pay to the order of." Instead, the money orders read: "Pay to Shappa

Baker." CP at 107, 108, 110. DOC produced no back sides of money orders. The DOC

production may have included records never requested such as a trust account statement

for Shappa Baker dated June 24, 2015.

       Shappa Baker contends that DOC provided both sides of only nineteen ofthirty-

one negotiable instruments. He further contends that DOC failed to supply copies of the

front and back of seven of the money orders included in his request and that he received

copies of only one side of six checks. See Appellant's Opening Br. at 5. In all, Baker

                                            9
No. 34967-5-III
Baker v. Dep 't of Corr.


claims the department failed to disclose the front side of six records and the back side of

eleven records he requested.

       According to Shappa Baker, the following matrix lists each record requested with

the response from DOC:

              Date          Description           Facility             Front         Back

       a. 11/0612008        Money Order           Penitentiary         No            No
       b. 11/0612008        Money Order           Penitentiary         No            No
       C. 11/1612008        Western Union         Penitentiary         No            NIA
       d. 1210812008        Western Union         Penitentiary         Yes           NIA
       e. 12/1512008        Gratuity              Penitentiary         NIA           NIA
       f. 0111612009        Money Order           Penitentiary         No            No
       g. 0210412009        Money Order           Penitentiary         No            No
       h. 0211312009        Gratuity              Penitentiary         NIA           NIA
       i. 02/1312009        Gratuity              Penitentiary         NIA           NIA
       j. 03/1712009        Money Order           Penitentiary         No            No
       k. 04/1512009        Gratuity              Penitentiary         NIA           NIA
        1. 0511512009       Gratuity              Penitentiary         NIA           NIA
       m. 0610312009        Western Union         Penitentiary         Yes           NIA
       n. 06/1512009        Gratuity              Penitentiary         NIA           NIA
       0. 06/1712009        Western Union         Penitentiary         Yes           NIA
       p. 07/1512009        Gratuity              Penitentiary         NIA           NIA
       q. 0711512009        Gratuity              Penitentiary         NIA           NIA
       r. 0712312009        Money Order           Penitentiary         No            No
       s. 0810612009        Money Order           Coyote Ridge         Yes     1213012015
       t. 0810612009        Money Order           Coyote Ridge         Yes     1213012015
       u. 0811812009        Gratuity              Airway Heights       NIA           NIA
       V. 1010512009        Western Union         Airway Heights       Yes           NIA
       W. 11/0212009        Western Union         Airway Heights       Yes           NIA
       z. 01/2012011        Refund                Airway Heights       No            No
       aa. 0410412011       Money Order           Airway Heights       Yes           No
       bb. 0410712011       Western Union         Airway Heights       Yes           NIA
       cc. 0310712013       JPay                  Airway Heights       Yes           NIA
       dd. 0310712013       Warrant               Headquarters         Yes           No
       ee. 0911612013       Gratuity              Airway Heights       Yes           NIA

                                             10
No. 34967-5-III
Baker v. Dep 't of Corr.



Appellant's Opening Br. at App. A.

       Shappa Baker first received the back sides of items "s" and "t" during discovery

after the lawsuit was filed. Thus, according to Baker, he did not receive timely or has not

received at all the following negotiable instruments:

            Both sides of a November 6, 2008 money order;
            Both sides of a second November 6, 2008 money order;
            A one page document representing a deposit from Western Union on
       November 16, 2008;
            Both sides of a January 16, 2009 money order;
            Both sides of a February 4, 2009 money order;
            Both sides of a March 17, 2009 money order;
            Both sides of a July 23, 2009 money order;
            The back side of an August 6, 2009 money order;
            The back side of a second August 6, 2009 money order;
            Two pages of documents representing a refund on January 20, 2011;
            The back side of an April 4, 2011 money order;
            The second page or back side of a March 7, 2013 warrant.

We refer to this list as Shappa Baker's "missing list."

       Although Shappa Baker denies receiving a "Western Union" document for

November 16, 2008, DOC produced, in response to the public records request, a one page

document, in the form of a deposit slip, confirming a deposit of$120 to the benefit of

Baker with the sender being his mother, Roberta Baker. Nevertheless, five other similar

produced pages confirm respective deposits on December 8, 2008, June 3, 2009, June 17,

2009, October 2, 2009, and April 7, 2011, yet Baker agrees he received the requested

"Western Union" documents for these dates.


                                             11
No. 34967-5-III
Baker v. Dep 't of Corr.


       A Bank of America website page, visited on February 13, 2016, read that the bank

makes available copies of cancelled checks for "up to 7 years" after their respective

postings. CP at 126, 178. The document does not read that copies are always available

for at least seven years. No testimony or records establish that this retention policy

extended to money orders.

       DOC avers that it provided accurate copies of all documents as they existed at the

time of the public records request. Gaylene Schave declares that DOC conducted a

reasonable search for all records in its possession and disclosed each record found.

                                      PROCEDURE

       Shappa Baker filed a complaint alleging violations of the Public Records Act by

DOC for failure to produce records, failure to adequately search, withholding records not

exempt from disclosure, failing to adequately explain redactions, and acting in bad faith.

Baker later filed a summary judgment motion. DOC responded by submitting its own

summary judgment motion. The trial court granted DOC's motion. Baker appeals.

                                 LAW AND ANALYSIS

       The parties raise an interesting and important issue with regard to the application

of the Public Records Act. The parties ask us to determine whether the scanned copies of

documents stored on the Bank of America servers are public records within the meaning

of the Public Records Act? When answering this question, we would need to decide

whether documents in the possession of Bank of America comprised records that DOC

                                             12
No. 34967-5-111
Baker v. Dep 't of Corr.


prepared, owned, used, or retained and that contained information relating to the conduct

of government. RCW 42.56.010(3). We decline to answer this issue at this juncture of

the litigation because of the incomplete status of the record.

       Before discussing summary judgment principles, we highlight some incongruities

that preclude us from either affirming summary judgment in favor of DOC or granting

judgment in favor of Shappa Baker. Baker devotes his briefing to the question of

whether records in the possession of Bank of America constitute public records.

Nevertheless, Baker does not expound as to whether he ever claimed or still claims that

DOC failed to produce requested writings held in its direct possession at the time of the

request. Some of the writings on Baker's missing list might have been solely in the

immediate possession of DOC. Also, we lack facts as to whether Bank of America ever

possessed any records concerning refunds or warrants.

       Shappa Baker denies receiving the "Western Union" document for November 16,

2008. Nevertheless, DOC produced a one page document, in the form of a deposit slip,

confirming a deposit of$120 on November 16 to the benefit of Shappa Baker with the

sender being his mother, Roberta Baker. Baker concedes that similar slips delivered by

DOC to him suffice for fulfilling the requests he issued for five other "Western Union"

documents. Baker does not explain why the slip avails for purposes of five requests but

fails for purposes of one request. We do not know if Baker believes DOC or Bank of




                                             13
No. 34967-5-111
Baker v. Dep 't of Corr.


America possess any other records, in addition to the slips, that confirm a deposit in

Baker's trust subaccount through Western Union.

       In his public records request, Shappa Baker sought the front side of nine money

orders. DOC produced front sides of three money orders. DOC does not explain why it

did not produce the other requested six money orders. DOC does not indicate whether it

concedes the other six money orders ever existed.

       In response to a discovery request, DOC produced the back sides of two money

orders, the front side of which it produced in response to Shappa Baker's public records

request. Nevertheless, Baker's public records request only sought the back side of "each

negotiable financial instrument." CP at 72. Based on the language in the first paragraph

of his public records request, Shappa Baker apparently considers a money order to be a

negotiable instrument, but he provides no law that establishes a money order to be a

negotiable instrument. The term "money order" may encompass non-negotiable as well

as negotiable instruments. Hong Kong Importers, Inc. v. American Express Co., 301

So.2d 707, 709 (La. Ct. App. 197 4). The United States Postal Service issued the money

orders in question. A postal domestic money order is not necessarily like the ordinary

negotiable instrument. United States v. First National Bank ofBoston, 263 F. Supp. 298,

301 (D. Mass. 1967). Shappa Baker's money orders did not read: "pay to the order of."

       DOC does not address whether a money order is a negotiable instrument. Neither

party addresses whether DOC should have reasonably concluded that Shappa Baker,

                                            14
No. 34967-5-111
Baker v. Dep 't of Corr.


when asking for the back side of negotiable instruments, sought the back side of money

orders. Stated differently, neither party addresses whether the back side of money orders

fell within the second paragraph of Baker's public records request.

       Shappa Baker argues that DOC held an obligation to retrieve negotiable

instrument records from Bank of America. DOC's response to a request for production

in this litigation suggests that Bank of America possessed the back side of two money

orders at the time of Baker's public records request. Nevertheless, no facts before us

establish that Bank of America possessed, at the time of the request, copies of any other

records, including back or front sides of money orders, sought by Baker. A Bank of

America website page, visited on February 13, 2016, read that the bank makes available

copies of cancelled checks for "up to 7 years" after their respective postings. CP at 126,

178. The document does not read that copies are always available for at least seven

years. Also, Shappa Baker never asked for copies of any cancelled checks. No testimony

or discovery records establish that the bank's retention policy extended to money orders.

       Shappa Baker enumerates, on his missing list, two pages of documents

representing a refund on January 20, 2011. Baker fails to sufficiently describe the nature

or purported contents of the pages. DOC does not indicate whether these purported pages

exist. Shappa Baker also itemizes, on his missing document list, the second page or back

side of a March 7, 2013 warrant. Neither party indicates if a warrant's back side includes

any writing. DOC does not indicate whether a back side with content ever existed.

                                            15
No. 34967-5-III
Baker v. Dep 't of Corr.


       DOC denies any obligation to retrieve, from Bank of America, records sought by

Shappa Baker. DOC emphasizes that any copies scanned or created by the computer

terminal, through which DOC communicates in cyberspace with Bank of America, are

not papers in the possession of DOC particularly since the terminal comprises Bank of

America proprietary software. Nevertheless, DOC delivered copies of three money

· orders and some deposit slips. We do not know how DOC accessed the Western Union

slips or money orders. More specifically, we do not know if DOC retrieved the papers

from Bank of America, whether DOC stored the papers on and retrieved the papers from

the Bank of America terminal, or whether DOC stored the papers on its own servers.

       The trial court record shows that Ben Estock sought copies of money orders from

Bank of America. We do not know if other DOC employees requested copies of scanned

documents from Bank of America. DOC contends that Estock went beyond the

department's duty when seeking records from Bank of America, but DOC does not

explain why Estock contacted Bank of America to retrieve records if the department had

no obligation to perform this task.

       DOC avers that it provided accurate copies of all documents as they existed at the

time of the public records request. When making this representation, DOC does not

disclose whether it provided the requested negotiable instruments that DOC earlier

scanned and sent to Bank of America. We question how DOC would have any money

order and Western Union transfer records in its direct possession if it scanned all

                                             16
No. 34967-5-111
Baker v. Dep 't of Corr.


negotiable instruments, deposit slips, and money orders, sent the scanned records to Bank

of America, and then destroyed the originals. DOC does not inform this court as to

which of the items on Baker's missing list it insists it timely provided to Baker, which

items neither DOC nor Bank of America possessed at the time of the public records

request, and which items Bank of America may have possessed but DOC did not directly

possess at the time of the public records request.

       We now turn to summary judgment principles. This court reviews a summary

judgment order de novo, engaging in the same inquiry as the trial court. Highline School

District No. 401 v. Port of Seattle, 87 Wn.2d 6, 15, 548 P.2d 1085 (1976); Mahoney v.

Shinpoch, 107 Wn.2d 679,683, 732 P.2d 510 (1987). Summary judgment is proper ifthe

records on file with the trial court show no genuine issue as to any material fact and the

moving party is entitled to a judgment as a matter of law. CR 56(c); Lybbert v. Grant

County, 141 Wn.2d 29, 34, 1 P.3d 1124 (2000).

       We also review public agency actions challenged under the Public Records Act de

novo. RCW 42.56.550(3); Cornu-Labat v. Hospital District No. 2, 177 Wn.2d 221,229,

298 P.3d 741 (2013). An appellate court stands in the same position as the trial court

when the record consists entirely of documentary evidence and affidavits. Cornu-Labat

v. Hospital District No. 2, 177 Wn.2d at 229. When, because of unanswered factual

questions, this court cannot determine whether genuine issues of material fact require a

trial, this court will vacate any summary judgment order and remand for further

                                             17
No. 34967-5-III
Baker v. Dep 't of Corr.


proceedings. Kilcullen v. Calbom & Schwab, PSC, 177 Wn. App. 195,202,312 P.3d 60

(2013).

       Either Shappa Baker or DOC may later be entitled to a summary judgment order.

Nevertheless, the many anomalies we list and the many questions we pose disable this

court from determining whether any party deserves a summary judgment order, and, if so,

which party. Eventually, a trial may be needed.

                                     CONCLUSION

       We vacate the summary judgment order dismissing Shappa Baker's complaint.

We remand to the trial court for further proceedings consistent with this opinion.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                             Fearmg, C.

WE CONCUR:




Pennell, J.


                                            18